NEUBERGER BERMAN ALTERNATIVE FUNDS CLASS C ADMINISTRATION AGREEMENT SCHEDULE A The Class C of the Series of Neuberger Berman Alternative Funds currently subject to this Agreement is as follows: Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund Date: December 18, 2013
